          Case 2:19-cv-00739-GMN-NJK Document 46 Filed 01/27/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   XIAOYE BAI,
                                                            Case No.: 2:19-cv-00739-GMN-NJK
12           Plaintiff(s),
                                                                           ORDER
13   v.
14   REUBART, et al.,                                                  [Docket No. 42]
15           Defendant(s).
16         Pending before the Court is Plaintiff’s letter to the Clerk’s Office. Docket No. 42. As the
17 Court has already explained in this case, the Clerk’s Office does not respond to letters and, instead,
18 all requests must be filed in the form of a motion. Docket No. 2 at 2.
19         Moreover, Plaintiff’s letter raises concern that the Court has not been issuing orders by the
20 dates listed on the docket for a “response.” Docket No. 42. The Court has already addressed this
21 issue with Plaintiff:
22                  To avoid future confusion, the Court will make clear herein that the
                    “response” deadline automatically generated by CM/ECF refers to
23                  the deadline for the opposing party to respond to a motion. It does
                    not refer to the date by which the movant can expect the issuance of
24                  a ruling from the Court resolving the motion.
25 Docket No. 30 at 1 n.1. The Court reiterates that the referenced dates on the docket do not provide
26 a schedule by which orders will issue. Given the Court’s other workload, it may take months
27 before an order is issued on any particular motion or request. Moving forward, Plaintiff must
28

                                                     1
           Case 2:19-cv-00739-GMN-NJK Document 46 Filed 01/27/21 Page 2 of 2




 1 refrain from seeking a status update from the Court on pending motions. See, e.g., Docket No. 2
 2 at 2.
 3         IT IS SO ORDERED.
 4         Dated: January 27, 2021
 5                                                           ______________________________
                                                             Nancy J. Koppe
 6                                                           United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
